Citation Nr: 1439404	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  13-31 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served in the Army of the Philippines from September 1942 to April 1946, in the Army of the United States from April 1946 to March 1949, and in the Army of the Philippines from May 1950 to April 1954.

This matter came to the Board of Veterans' Appeals (Board) from a March 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  A notice of disagreement was filed in March 2013, a statement of the case was issued in October 2013, and a substantive appeal was received in November 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

While the Manila RO has jurisdiction of the Veteran's appeal, the evidence of record reflects that the Veteran resides in California.  He listed a California address on his substantive appeal and he has submitted a copy of his California identification card.  In July 2014, the Veteran was notified at his California address that he was scheduled to attend a videoconference Board hearing in August 2014 at the Manila RO; the Veteran failed to appear.  The Veteran should be afforded a videoconference Board hearing at the Los Angeles RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the Los Angeles RO.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



